Sandler, J. P. (dissenting).
I dissent and would affirm for the reasons set forth in the opinions of Judge Glen at Civil Court (114 Misc 2d 896), and also for the reasons set forth in the memorandum opinion of the Appellate Term.
I agree that caution should be exercised in the usual case before imposing a noncoercive punitive jail sentence for civil contempt. This is not the usual case. The record establishes indisputably that innocent third parties — the tenants in petitioner’s apartment building — lived under appalling conditions for a long period of time (including a nine months’ absence of heat and hot water) as the result of petitioner’s total failure to make any effort to respond to a court order directing him to repair numerous long-standing violations which were dangerous to the life and health of the tenants. It does not seem to me “incongruous” for the trial court to have concluded that the injury sustained by the tenants, the kind of event with which civil contempt is primarily concerned (Judiciary Law, § 753, subd A), justified the imposition of a 5-day jail sentence in addition to the 25-day sentence imposed for criminal contempt “to protect the dignity of the judicial system and to compel respect for its mandates” (see Matter of McCormick v Axelrod, 59 NY2d 574, 583).
*244This court’s reliance on certain language in Matter of McCormick (supra) seems to me, in significant respects, misplaced. Matter of McCormick involved an application to hold certain public officials in contempt for violating a court order. The Court of Appeals concluded that the record did not support a finding of willfulness necessary under section 750 (subd A, par 3) of the Judiciary Law to hold these officials in criminal contempt, but went on to find that the record did support an adjudication of civil contempt under section 753 (subd A, par 3).
In here sustaining the trial court’s criminal contempt adjudication, this court has found, and correctly so, that the evidence supports beyond a reasonable doubt the determination that the defendant had willfully disobeyed a court mandate. It follows a fortiori that the evidence also sustains defendant’s adjudication for civil contempt, the only additional element required for that latter determination — prejudice to a right or remedy of a party to a civil action — being conclusively established.
The essential character of the error in this court’s opinion seems to me illuminated by the comment that “[i]n the ordinary meaning of the terms, a ‘criminal’ offense is a graver offense than a civil offense”. This observation is no doubt literally correct, but it is also without legal significance in the situation presented. Where, as here, the same willful disobedience of a court mandate constitutes both a criminal contempt and a civil contempt, the presence of the additional factor of a serious, here shocking, injury to innocent third parties of the kind to which subdivision A of section 753 is addressed, may very well render the civil contempt the more serious offense. Certainly I do not believe that this judgment by the trial court under the circumstances meticulously detailed in her opinions may fairly be characterized as an abuse of discretion.
I agree that the imposition of a noncoercive punitive jail sentence for civil contempt raises troublesome constitutional problems. The problem results from the development in the case law, without any explicit basis in the relevant statutory sections, of a standard of proof necessary to a finding of civil contempt that is less than proof beyond a reasonable doubt. I would not myself be inclined *245to sustain a punitive jail sentence for a civil contempt where the evidence did not establish a willful contempt beyond a reasonable doubt.
The constitutional problem seems to me more theoretical than real in this case. The trial court found correctly that the evidence established a willful disobedience of a judicial mandate beyond a reasonable doubt. The remaining prerequisite for a civil contempt adjudication — injury to the rights of a party to a civil action — was not even an issue below, that injury being conclusively established.
Let me add one more comment. A study of the several statutory sections regulating criminal and civil contempt in light of the facts of this case confirms that these sections are long overdue for legislative review and revision. At a minimum there should be a single standard — proof beyond a reasonable doubt — for the imposition of a punitive jail sentence, whether the contempt be classified either as criminal or civil.
Bloom and Alexander, JJ., concur with Silverman, J.; Sandler, J. P., and Fein, J., dissent in an opinion by Sandler, J. P.
Order, Appellate Term, First Department, entered on October 29,1982, modified, on the law and the facts, and in the exercise of discretion, to the extent of reversing and vacating the commitment for civil contempt, and the order is otherwise affirmed, without costs and without disbursements.